[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE REVISED CROSS CLAIM
The defendants Ann Burgess, et al., have filed a motion to strike the revised cross claim against them by the cross-plaintiffs Mary Sue Enhiser, et al., for indemnification. Both Burgess and Enhiser are co-defendants in the lawsuit by the original plaintiffs, Diaz, et al., for liability for the automobile accident and claimed injuries therefrom.
The Enhiser revised cross claim against the cross-defendant Burgess alleges exclusive control by Burgess of the public highway, Interstate 84, on which the accident occurred. The defendant Burgess cannot be in exclusive control of a public highway. Sanclemente v. Wlaz, no. CV 91-0394430, May 12, 1992 (Aurigemma, J.).
The motion to strike the revised cross complaint is granted.
David L. Fineberg Superior Court Judge.